                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                         Case No. 18CR5171-CAB

                                       Plaintiff,
                       vs.
                                                         JUDGMENT {n'!,'-fi-l:Q-1\./i:JcSS:Ab---~
 JESUS ALONZO VELASQUEZ-NUNEZ,
                                                                               FILED
                                     Defendant.                                NOV l 4 2019




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Title 8, U.S.C., Sec. 1325 - Unlawful Entry by an Alien (Felony); Title 8, U.S.C., Sec.
      1326 a and b - Removed Alien Found in the United States



Dated:   11/13/2019
                                                    Hon. Cathy Ann Bencivengo
                                                    United States District Judge
